              Case 5:19-cv-01386 Document 1 Filed 11/27/19 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

GEORGIANNA S. GROSS AND       §
SHELDON G. GROSS,             §
                              §
    Plaintiffs,               §
                              §                     CIVIL ACTION NO.
vs.                           §
                              §                         5:19-cv-1386
METROPOLITAN LLOYDS INSURANCE §
COMPANY OF TEXAS,             §                            (JURY)
                              §
    Defendant.                §

                 DEFENDANT METROPOLITAN LLOYDS INSURANCE
                   COMPANY OF TEXAS’ NOTICE OF REMOVAL

TO THE HONORABLE UNITED STATES DISTRICT COURT:

       Defendant Metropolitan Lloyds Insurance Company of Texas (“Metropolitan”) files this

Notice of Removal of Cause Number 2019CI22193, styled Georgianna S. Gross and Sheldon G.

Gross v. Metropolitan Lloyds Insurance Company of Texas, currently pending in the 407th

District Court, Bexar County, Texas. Metropolitan removes the case to the U.S. District Court

for the Western District of Texas, San Antonio Division. As grounds for removal, Metropolitan

states as follows:

                                           I.
                                        OVERVIEW

       1.1     This case involves a dispute over insurance benefits under a Homeowners policy

of insurance issued by Metropolitan to Plaintiffs Georgianna S. Gross and Sheldon G. Gross, for

damage to the Plaintiffs’ home allegedly caused by wind and hail. (See Plaintiffs’ Original

Petition). Plaintiffs commenced this action, styled Georgianna S. Gross and Sheldon G. Gross v.

Metropolitan Lloyds Insurance Company of Texas, against Metropolitan by filing Plaintiffs’




NOTICE OF REMOVAL - PAGE 1
             Case 5:19-cv-01386 Document 1 Filed 11/27/19 Page 2 of 4



Original Petition on October 12, 2018 under Cause Number 2019CI22193 in the 407th District

Court, Bexar County, Texas. According to the Plaintiffs’ Original Petition in that suit, the

Plaintiffs seek to recover damages from Defendants over $200,000.00 but not more than

$1,000,000.00. Metropolitan was served the Plaintiffs’ Original Petition in that suit on October

31, 2018. Therefore, this Notice of Removal is timely filed under 28 U.S.C. § 1446(b). A true

and correct copy of all process, pleadings, and the orders served upon Metropolitan in the state

court action are being filed with this Notice as required by 28 U.S.C. § 1446(a), and are attached

hereto as Exhibit “A”.

                                          II.
                                DIVERSITY JURISDICTION

       2.1     The District Courts of the United States have original jurisdiction over this action

based on complete diversity of citizenship between the parties as contemplated by 28 U.S.C. §

1332(a). The Plaintiffs are now, and were at the time the lawsuit was filed, residents of the State

of Texas, domiciled in Bexar County, Texas. (See Plaintiffs’ Original Petition). Defendant

Metropolitan is now, and was at the time the action was commenced, an unincorporated

association of underwriters whose individual underwriters are citizens of the States of Illinois,

Ohio, Rhode Island, South Carolina, and Wisconsin, and are not residents or citizens of Texas

Texas. “The United States Supreme Court has consistently held for over one hundred years that

the citizenship of an unincorporated association [such as Metropolitan] is determined . . . solely

by the citizenship of its members.” See Massey v. State Farm Lloyds Ins. Co., 993 F. Supp. 568,

570 (S.D. Tex. 1998); see also Gore v. Stenson, 616 F. Supp. 895, 898-899 (S.D. Tex. 1984)

(recognizing years of Supreme Court precedent reaffirming the treatment of unincorporated




NOTICE OF REMOVAL - PAGE 2
               Case 5:19-cv-01386 Document 1 Filed 11/27/19 Page 3 of 4



associations for jurisdictional purposes).1 Accordingly, Metropolitan is a citizen of the States of

Illinois, Ohio, Rhode Island, South Carolina, and Wisconsin, and complete diversity exists.

        2.2      There being complete diversity between the Plaintiffs and Defendant

Metropolitan, this case is properly removed to the U.S. District Court for the Western District of

Texas, San Antonio Division.

                                                     III.

                                          REMOVAL PROPER

        3.1      Under 28 U.S.C. § 1441(a), the removed action is proper in this Court as the

district and division embracing the place where the state court action is pending.

        3.2      Defendant Metropolitan, the removing party, will promptly give the parties

written notice of the filing of this Notice of Removal as required by 28 U.S.C. § 1446(d).

Metropolitan will promptly file a copy of this Notice of Removal with the clerk of the 407th

District Court, Bexar County, Texas, where the action is currently pending, also pursuant to 28

U.S.C. § 1446(d).

                                          IV.
                            EXHIBITS ACCOMPANYING REMOVAL

        4.1      In conjunction with filing this Notice of Removal, Defendant Metropolitan files

the following documents as exhibits:

        Exhibit “A” – Index/Documents filed in the 407th District Court, Bexar County,
        Texas

        WHEREFORE, PREMISES CONSIDERED, Defendant Metropolitan Lloyds Insurance

Company of Texas, pursuant to these statutes and in conformance with the requirements set forth

in 28 U.S.C. § 1446, removes Cause Number 2019CI22193, styled, Georgianna S. Gross and


1 “Fifth Circuit jurisprudence is equally clear.” See Massey, F. Supp. At 570 (citing International Paper Co. v.
Denkmann Assoc., 116 F.3d 134, 137 (5th Cir. 1997).


NOTICE OF REMOVAL - PAGE 3
                 Case 5:19-cv-01386 Document 1 Filed 11/27/19 Page 4 of 4



Sheldon G. Gross v. Metropolitan Lloyds Insurance Company of Texas, from the 407th District

Court, Bexar County, Texas to this Court on November 21, 2018, for trial and determination.


                                             Respectfully submitted,

                                             STACY | CONDER | ALLEN LLP


                                             ____/s/ Dennis D. Conder__________________
                                             By:    Dennis D. Conder
                                                    State Bar No. 04656400

                                             901 Main Street, Suite 6200
                                             Dallas, Texas 75202
                                             (214) 748-5000
                                             (214) 748-1421 FAX
                                             conder@stacyconder.com

                                             ATTORNEYS FOR DEFENDANT
                                             METROPOLITAN LLOYDS INSURANCE
                                             COMPANY OF TEXAS

                                 CERTIFICATE OF SERVICE

       On November 27, 2019, I electronically submitted the foregoing document with the clerk
of court for the U.S. District Court, Western of Texas, using the electronic case filing system of
the court. I hereby certify that I have served counsel of record electronically and/or by facsimile
and/or by another manner authorized by Federal Rule of Civil Procedure 5(b)(2) and by the
Texas Rules of Civil Procedure.



                                                     /s/ - Dennis D. Conder
                                                     Dennis D. Conder
PAN/PLDG/634447.1/001466.19236




NOTICE OF REMOVAL - PAGE 4
